This is an action begun before a justice of the peace to recover the sum of $75, which the plaintiff alleged was due      (657) him as his commission upon the sale of a piece of property, which the defendant had given to the plaintiff, who was a real estate dealer, to sell for him. Upon appeal to the Superior Court there was one issue submitted to the jury: "Is the defendant indebted to the plaintiff; if so, in what amount?" The jury answered the issue "No," and the plaintiff appealed from judgment for defendant.
The controversy was one of fact, the plaintiff contending that he was employed by the defendant to sell his lot; that he procured a purchaser to whom the defendant afterwards sold, and the defendant that the plaintiff could not procure a purchaser at the price he was authorized to sell; that he withdrew the lot from the plaintiff, and then sold it; and it has been submitted to the jury under proper instructions, which not only required the defendant to show that he gave notice to the plaintiff that the lot was withdrawn, but also that this was done in good faith.
No error.
Cited: Olive v. Kearsley, 183 N.C. 198. *Page 706